UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 26, 2012 THE SAVANNAH BANCORP, INC. (Exact name of registrant as specified in its charter) Georgia 0-18560 58-1861820 State of Incorporation SEC File No. Tax I.D. No. 25 Bull Street, Savannah, GA 31401 (Address of principal executive offices) (Zip Code) 912-629-6486 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) - 1 - Item 5.07Submission of Matters to a Vote of Security Holders The Savannah Bancorp Annual Meeting ofShareholders was held on April 26, 2012 (the “Annual Meeting”). At the Annual Meeting, 4,450,352shares of common stock, or approximately 62%of the 7,199,237 shares of common stock outstanding and entitled to vote at the Annual Meeting, were present in person or by proxy. Set forth are the matters acted upon by The Savannah Bancorp, Inc. shareholders and the final voting results on each matter. 1. Election of Directors. Six directors were nominated by the Board of Directors for re-election, each to hold office for a three year tem expiring at the Annual Meeting of Shareholders in 2015.Results of voting were as follows: Voted For Votes Withheld Robert H. Demere, Jr. Berryman W. Edwards, Jr. J. Curtis Lewis III M. Lane Morrison James Toby Roberts, Sr. James W. Royal, Sr. 2.Ratification of Independent Registered Public Accountants. Shareholders voted to approve the selection of Mauldin & Jenkins, LLP as independent registered public accountants to audit the Company’s financial statements for the year 2012. There were 4,381,214shares of common stock voted in favor of the ratification and 39,820 shares of common stock voted against.The holders of 29,318 shares of common stock abstained. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Savannah Bancorp, Inc. (Registrant) By: /s/ Michael W. Harden, Jr.Date: May 2, 2012 Michael W. Harden, Jr. Chief Financial Officer (Back to Top)
